COPE, Judge
(concurring).
I do not think this petition for writ of certiorari is procedurally barred. On the merits, I think it would be desirable if the definition of “disability retirement” contained in section 185.18, Florida Statutes (1991), applied to local law plans. However, paragraph 185.35(l)(f) allows a local law plan to incorporate disability benefits “as the municipality wishes.” As I see it, this phraseology allows the Town of Surfside to adopt its own definition of “disability” which is at variance from the definition used in section 185.18. Accordingly, I join in the denial of certiorari.